DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 1/20/2020.  The application is a continuation of US Patent 9,906,883, 10,237,673, and 10,575,111.
   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 1/20/2020 and 7/10/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and their dependent Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 6 recite the limitation “wherein the number of channels of the intermediate channel signal has the same number of channels as the number of channels of the background sound”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 6 recite, “the number of channels of the intermediate channel signal …”  In Claims 1 and 6, there are two types of intermediate channel signals: 1) an encoded intermediate channel signal and 2) an decoded intermediate channel signal.  It is not clear which intermediate channel signal (encoded or decoded), the claim limitation is referring to.
Examiner believes that an intermediate channel signal is encoded then decoded, and both the decoded and the encoded intermediate channel signals maintain the same property for embedding an object sound and a background sound, wherein the object sound and the background sound have a certain number of channels. Examiner believes that the claim refers to the decoded intermediate channel signal, and the decoded signal is the original signal before encoding, the intermediate signal.  Examiner suggests rephrase/amend the limitations by introducing "an intermediate channel signal.” For example, “wherein the encoded intermediate channel signal is obtained by encoding an intermediate channel signal using an encoder.” These suggested amendments would make the limitations more clear.

Examiner Notes
Examiner notes that many claim limitations are recited using “intended use” languages.  Examiner suggests Applicant to rephrase the limitations such that the limitations receive patentable weights.  For example, "wherein the metadata is used to render to a layout of a speaker system based on audio reproduction environments." can be rephrased as, “wherein a layout of a speaker system is rendered using the metadata based on audio reproduction environments."  A similar amendment can be made for Claim 2, as “wherein the object sound is a controllable audio, and a dynamic audio scene associated with the background sound is 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,906,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the Patent and instant application.  


Instant application: 16/354,890
Patent US 9,906,883 B2
1. An audio decoding method performed by a processor, comprising: 







decoding an encoded intermediate channel signal included in a bitstream, and 


an object sound or a background sound to be used for unmixing of the decoded intermediate 5channel signal; 



decoding matrix information used for the unmixing the decoded intermediate channel signal; 



unmixing the decoded intermediate channel signal using the matrix information and outputs the object sound and the background sound; and  


10decoding metadata including control information of the object sound and outputs the decoded metadata, 






wherein the number of channels of the intermediate channel signal has the same number of channels as the number of channels of the background sound, 













wherein the metadata is used to render to a layout of a speaker system based on audio 15reproduction environments.


a decoding processor that 
processes computer executable program code embodied in computer readable 
storage media, the computer executable program code comprising: 

audio decoding program code that decodes an encoded intermediate channel signal included in a bitstream;  

unmixing program code that unmixes the decoded intermediate channel signal and outputs an object sound and a background sound;  


matrix information decoding program code that decodes matrix information used for the unmixing;  



and metadata decoding program code that decodes metadata including control 
information of the object sound, wherein the audio decoding program code comprises, first decoder program code that decodes the bitstream and outputs the decoded intermediate channel signal;  and 

second decoder program code that 
decodes the object sound or the background sound to be used for unmixing the intermediate channel signal;  



wherein a number of channels of the intermediate channel signal has the same number of channels as a number of channels of the background sound, 


wherein the unmixing program code unmixes the decoded intermediate channel signal by using the decoded object sound to output the background sound and the decoded object sound or by using the decoded background sound to output the object sound and the decoded background sound, 


wherein the metadata is used to render to a layout of a speaker system based on 
audio reproduction environments, 

wherein the object sound is a controllable audio and is used to form a dynamic audio scene associated with the background sound, wherein the encoded intermediate channel signal is determined based on a channel gain of the background sound, and a gain of the object sound mixed with the background sound.


Claim 6 is a method claim broader than the Claim 1; thus it is rejected under the same rationale.


Claim 2 (I):Claim 1 (P); Claim 3 (I):Claim 1 (P); Claim 4 (I):Claim 1 (P); Claim 5 (I):Claim 10 (P); Claim 7 (I):Claim 1 (P); Claim 8 (I):Claim 1 (P); Claim 9 (I):Claim 1 (P); Claim 10 (I):Claim 11 (P).

Claims 1-10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,237,673 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the Patent and instant application.  


Instant application: 16/354,890
Patent US 10,237,673 B2
1. An audio decoding method performed by a processor, comprising: 



decoding an encoded intermediate channel signal included in a bitstream, and an object sound or a background sound to be used for unmixing of the decoded intermediate 5channel signal; 

decoding matrix information used for the unmixing the decoded intermediate channel signal; 


unmixing the decoded intermediate channel signal using the matrix information and outputs the object sound and the background sound; and  


10decoding metadata including control information of the object sound and outputs the decoded metadata, 









wherein the number of channels of the intermediate channel signal has the same number of channels as the number of channels of the background sound, 



wherein the metadata is used to render to a layout of a speaker system based on audio 15reproduction environments.
Claim 1. An audio decoding method performed by a processor, comprising:



decoding an encoded intermediate channel signal included in a bitstream;









unmixing the decoded intermediate channel signal using the matrix information and outputs an object sound and a background sound; and

decoding metadata including control information of the object sound and outputs the decoded metadata,



wherein the encoded intermediate signal is obtained by encoding an intermediate channel signal using an encoder,




wherein the number of channels of the decoded intermediate channel signal is same as the number of channels of the background sound,


wherein the object sound and the background sound are rendered using the metadata determined based on audio reproduction environment including a layout of a speaker system, and

wherein the intermediate channel signal is determined based on a channel gain of the background sound, and a gain of the object sound mixed with the background sound.


Claim 6 is a method claim broader than the Claim 1; thus it is rejected under the same rationale.
With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the patent or are found within the scope of the independent claim; please see mapping that follows: Instant Application Claim (I)-Patent Claim (P):

Claim 2 (I):Claim 2 (P); Claim 3 (I):Claim 1 (P); Claim 4 (I):Claim 3 (P); Claim 5 (I):Claim 4 (P); Claim 7 (I):Claim 5 (P); Claim 8 (I):Claim 7 (P); Claim 9 (I):Claim 1 (P); Claim 10 (I):Claim 8 (P).




Claims 1-10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,575,111 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the Patent and instant application.  


Instant application: 16/747,372
Patent US 10,575,111 B2
1. An audio decoding method performed by a processor, comprising: 



decoding an encoded intermediate channel signal included in a bitstream, and an object sound or a background sound to be used for unmixing of the decoded intermediate 5channel signal; 

decoding matrix information used for the unmixing the decoded intermediate channel signal; 


unmixing the decoded intermediate channel signal using the matrix information and outputs the object sound and the background sound; and  


10decoding metadata including control information of the object sound and outputs the decoded metadata, 



wherein the number of channels of the intermediate channel signal has the same number of channels as the number of channels of the background sound, 









wherein the metadata is used to render to a layout of a speaker system based on audio 15reproduction environments.
Claim 1. An audio decoding method performed by a processor, comprising:



decoding an encoded intermediate channel signal included in a bitstream, and an object sound or a background sound to be used for unmixing of the decoded intermediate channel signal;

decoding matrix information used for the unmixing the decoded intermediate channel signal;


unmixing the decoded intermediate channel signal using the matrix information and outputs the object sound and the background sound; and


decoding metadata including control information of the object sound and outputs the decoded metadata,



wherein a number of channels of the intermediate channel signal has the same number of channels as a number of channels of the background sound,




wherein the encoded intermediate channel signal is obtained by encoding the intermediate channel signal using an encoder,

wherein a layout of a speaker system is rendered using the metadata based on audio reproduction environments.


Claim 6 is a method claim broader than the Claim 1; thus it is rejected under the same rationale.
With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the patent or are found within the scope of the independent claim; please see mapping that follows: Instant Application Claim (I)-Patent Claim (P):

Claim 2 (I):Claim 2 (P); Claim 3 (I):Claim 3 (P); Claim 4 (I):Claim 4 (P); Claim 5 (I):Claim 5 (P); Claim 7 (I):Claim 7 (P); Claim 8 (I):Claim 8 (P); Claim 9 (I):Claim 9 (P); Claim 10 (I):Claim 10 (P).



Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, and double patenting rejection set forth in this Office action.
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by Claims 1 and 6.




Most pertinent prior art:
ENGDEGARD (US 2012/0259643 A1)
ENGDEGARD discloses a method/system for audio decoding comprising decoding an intermediate channel signal, unmixing the decoded intermediate channel signal using a rendering matrix to output object sounds. ENGDEGARD is silent to a number of channels of the intermediate channel signal and a number of channels of the background sound being same.  
 
YOON (US 2009/0210239 A1)
YOON discloses a method/system for audio decoding comprising decoding an intermediate channel signal, and decoding an object sound and using the decoded object sound to output the background sound and the decoded object sound.

However, the closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest “wherein the number of channels of the intermediate channel signal has the same number of channels as the number of channels of the background sound”, as recited in the independent claims, and as described in Eqs. 4-7 on page 12 of the submitted specification.

Therefore, Claims 1 and 6 are deemed allowable. The dependent claims are therefore deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659